Citation Nr: 1145301	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

2.  Entitlement to an rating in excess of 30 percent for right knee chondromalacia status post arthroplasty for the time period from November 1, 2009 (exclusive of a period of a 100 percent temporary total rating (TTR) from February 4, 2010 to March 31, 2011).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1994 to August 1995 and from August 1998 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed an initial noncompensable rating for left and right knee disabilities effective December 4, 2005 awarded in a September 2006 rating decision.  

In an October 2009 rating decision, the RO granted a rating of 10 percent for a right knee disability effective December 4, 2005; a 100 percent TTR from July 29, 2008 to October 31, 2008; and a 30 percent rating from November 1, 2009.  The October 2009 decision also increased the initial rating for a left knee disability to 10 percent, effective December 4, 2005.  In an August 2010 rating decision, the RO awarded another 100 percent TTR for the right knee disability for the time period from February 4, 2010 to March 31, 2011 and continued the assigned 30 percent rating from April 1, 2011.  The issue of entitlement to higher disability evaluations based upon an initial grant of service connection remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2011 the Veteran testified at a personal hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In June 2011 the Board remanded the claims for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO.

In June 2011 the Board remanded the claim in part to provide the Veteran with a VA joints examination to evaluate the current nature of her left and right knee disabilities.  The remand specifically outlined that the examination should be performed by a physician and that objective evidence of any atrophy should be documented.  Unfortunately, it appears that the August 2011 VA examination was performed by a physician assistant, and the report did not indicate whether there was any atrophy related to either knee.  Therefore, the matter must be remanded to provide the Veteran with an additional VA joints examination performed by a physician that includes findings regarding whether any atrophy is present as a result of either knee disability.

In addition, the Board notes that the Veteran submitted a private orthopedic examination report dated in August 2011 from Dr. N. A. that was performed on the same day as the VA joints examination.  The new evidence was not accompanied by a waiver of RO jurisdiction in accordance with 38 C.F.R. § 20.1304, and the RO did not address the examination report in a supplemental statement of the case.  While objective findings on VA examination included no instability in either knee, Dr. N. A. indicated that there was "severe instability at the patellofemoral joint of the left knee" on examination.  Therefore, the Board finds that an additional examination is required to attempt to resolve the discrepancy as to whether there is any left (or right) knee instability.  


Finally, the AMC/RO should request private treatment records from Dr. Azer dated from February 2010 to the present as well as any other private or VA treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated her for left or right knee disabilities.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  In addition, relevant ongoing private treatment records from Dr. Azer dating since February 2010 to the present should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and her representative, if any, notified of such.

2.  After all outstanding pertinent records have been obtained and associated with the claims file or determined to be unavailable, the Veteran should be afforded a VA joints examination performed by a physician to determine the current nature and severity of her left knee chondromalacia and her right knee arthroplasty.  The claims folder must be made available to and be reviewed by the physician in conjunction with the examination.

The physician should describe all symptomatology related to the Veteran's service-connected knee disabilities.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the knees (specifying at what degree in motion pain begins) and the severity of any instability or subluxation shown.

The physician should also describe any functional loss pertaining to the Veteran's service-connected right leg and knee disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the physician should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.

Finally, the physician should answer the following questions:
a. Is there atrophy of the either leg due to the Veteran's right and/or left knee disabilities?
b. Is there objective evidence of instability in the left knee and if so comment on the severity of it?
c. Is there objective evidence of instability in the right knee and if so comment on the severity of it?

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefits sought on appeal remain denied, the appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


